EXHIBIT 10.3
INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


 
Participant Name:


Number of Stock Units:
1



Vesting Schedule:
[One-third of the Stock Units subject to the Award will vest on each of the
first three anniversary dates of Award Date]1



Award Date:
 

______________________________________________________________________________
1 All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.


THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its Subsidiaries, and
is delivered under the International Rectifier Corporation 2011 Performance
Incentive Plan (the “Plan”).
 
W I T N E S S E T H
 
WHEREAS, the Compensation and Stock Option Committee of the Board has approved,
and the Corporation has granted, effective as of the Award Date, to the
Participant a restricted stock unit award under the Plan (the “Stock Unit Award”
or “Award”), upon the terms and conditions set forth herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  For
purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.
 
2.           Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Corporation and its Subsidiaries by the Participant prior to the applicable
vesting date, the fair value of which is not less than the par value per share
of the Corporation’s Common Stock.
 
3.           Vesting.  The Stock Units subject to the Award shall vest in
installments as set forth in the “Vesting Schedule” set forth above, subject to
earlier termination or acceleration and subject to adjustment as provided
herein.
 
4.           Continuance of Employment Required.  Except as otherwise provided
herein, the vesting schedule applicable to the Stock Units requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.
 
1

--------------------------------------------------------------------------------

 
 
5.           Limitations on Rights Associated with Units.
 
The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights  and no voting rights with respect to the Stock Units or any
shares of Common Stock issuable in respect of such Stock Units, until shares of
Common Stock are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.
 
6.           Restrictions on Transfer. Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 5.7 of the Plan.  No specific exception
to the general transfer prohibitions set forth in Section 5.7 of the Plan has
been authorized by the Administrator.
 
7.           Timing and Manner of Payment with Respect to Stock Units. Stock
Units subject to this Agreement will be paid in an equivalent number of shares
of Common Stock promptly after (and in all events within two and one-half months
after) the vesting of such Stock Units in accordance with the terms hereof,
subject to adjustment as contemplated by Section 9.  The Participant or other
person entitled under the Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.
 
8.           Effect of Termination of Employment or Change in Control.
 
(a)           Forfeiture after Certain Events.  The Participant’s Stock Units
shall be extinguished to the extent such Stock Units have not become vested upon
the date the Participant is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for such termination of employment,
whether with or without cause, voluntarily or involuntarily; provided, however,
that if the Participant incurs a permanent and total disability (as determined
by the Corporation) or dies while employed by the Corporation or a Subsidiary,
then if the Stock Units subject to the Award are not then otherwise fully vested
the next scheduled vesting installment of such Stock Units shall become vested
upon such termination of employment and any remaining unvested Stock Units shall
be extinguished upon such termination.
 
(b)           Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant’s beneficiary, as the case may be.
 
 
2

--------------------------------------------------------------------------------

 
(c)           Possible Acceleration Upon Change in Control.  Notwithstanding any
other provision to the contrary contained herein or in the Plan, in the event
the Participant’s employment with the Corporation or a Subsidiary is terminated
by the Corporation or a Subsidiary other than for Cause (as defined below) (or
the Participant resigns from his or her employment with the Corporation or a
Subsidiary for Good Reason (as defined below)) upon or any time during a
Protected Period (as defined below), then any portion of the Stock Units subject
to the Award that have not previously vested or terminated shall thereupon vest
and shall be paid in accordance with Section 7.
 
For purposes of this Agreement, “Cause” means any one or more of the following
committed (or omitted) by the Participant:  (i) conviction of, or guilty plea or
plea of nolo contendre to, a felony crime; (ii) gross misconduct that is
materially injurious to the Corporation and/or any of its Subsidiaries or
affiliates; (iii) repeated failure to follow the reasonable and lawful
directions of the Corporation after the Participant has received at least one
written warning from the Corporation; (iv) any willful and/or intentional
material violation of any written Corporation policy or procedure; or (v) a
material breach of any agreement to which the Participant is a party with the
Corporation or any of its Subsidiaries.  Whether or not Cause exists in clauses
(ii) through (v) shall in each case be determined in good faith by the
Corporation.  Notwithstanding the foregoing, the Participant shall not be deemed
to have been terminated for “Cause” under clauses (ii) through (v) unless and
until the Corporation shall provide the Participant with written notice
detailing why the Corporation believes a Cause event has occurred and specifying
the particulars thereof in detail.  The Corporation shall also provide the
Participant with ten days after his/her receipt of such notice to cure the Cause
event(s) (if curable) and the opportunity, together with the Participant’s
counsel (if the Participant chooses to have counsel present at such meeting), to
be heard before the Board (or, in the Board’s discretion, the Administrator or
their delegates) during such ten day period.  Nothing herein will limit the
right of the Participant to contest the validity or propriety of any such
determination.
 
The Administrator may accord the Participant a right to refuse any acceleration
pursuant to this Agreement, in such circumstances as the Administrator may
approve.  For purposes of this Agreement, “Change in Control” has the meaning
assigned to such term in the Plan; provided, however, that for purposes of this
Agreement, the percentages in paragraph (a) and in clause (2) of paragraph (c)
of such definition shall be fifty percent (50%) instead of thirty percent (30%).
 
For purposes of this Agreement, “Good Reason” means that any one or more of the
following have occurred without the Participant’s prior written consent:  (i)
the Participant has, except in connection with termination of employment for
Cause or due to the Participant’s death or total disability, suffered a material
and substantial diminution in the Participant’s job responsibilities as in
effect immediately prior to the public announcement of a contemplated Change in
Control (and where such Change in Control does occur); provided, however, that
neither mere changes in title and/or reporting relationship, nor reassignment
following a Change in Control to a position that is similar to the position held
immediately prior to such public announcement of the contemplated Change in
Control shall constitute a material and substantial diminution in job
responsibilities; provided further, that if the Participant’s job title as of
the Award Date is denoted as or is in effect an “Interim” or “Acting” position,
then a subsequent reassignment to a position of the same level which the
Participant held immediately prior to assuming such Interim or Acting position
or to a higher level shall not constitute a Good Reason event; (ii) the
Participant has incurred a material reduction in his or her annual rate of base
pay or his or her annual target bonus opportunity; (iii) the Participant has
been notified that his or her principal place of work will be relocated to a new
location that is forty miles or more from the Participant’s principal work
location as of immediately before the public announcement of a contemplated
Change in Control (and where such Change in Control does occur); or (iv) the
Corporation has materially breached any agreement to which the participant is a
party.  Before “Good Reason” has been deemed to have occurred, the Participant
must give the Corporation written notice detailing why the Participant believes
a Good Reason event has occurred and such notice must be provided to the
Corporation within sixty days of the initial occurrence of such alleged Good
Reason event(s) or else such Good Reason event(s) will be deemed to have been
irrevocably waived by the Participant.  The Corporation shall then have thirty
days after its receipt of written notice to cure or remedy the items cited in
the written notice so that “Good Reason” will not have formally occurred with
respect to the event(s) in question.  If the Corporation does not timely remedy
or cure the Good Reason events, then the Participant may terminate employment
for “Good Reason” with respect to such event(s) only for a period of sixty days
following the end of the Corporation’s thirty day cure period.
 
For purposes of this Agreement, “Protected Period” means the two-year period
immediately following (and commencing on) a Change in Control.
 
3

--------------------------------------------------------------------------------

 
 
9.           Adjustments in Case of Changes in Common Stock.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such stock), the Administrator shall make adjustments in accordance
with such section in the number of Stock Units then outstanding and the number
and kind of securities that may be issued in respect of the Award.
 
10.           Tax Withholding.  Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates.  In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.
 
11.           Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 101 North Sepulveda Boulevard, El Segundo, California 90245, to the
attention of the Assistant Secretary and to the Participant at the address given
beneath the Participant’s signature hereto, or at such other address as either
party may hereafter designate in writing to the other.
 
12.          Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to awards granted to
employees.  The Participant acknowledges receipt of a copy of the Plan, which is
made a part hereof by this reference, and agrees to be bound by the terms
thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof.  Notwithstanding the
foregoing, this document does not supersede any rights the Participant may have
to accelerated vesting under the terms of any written severance agreement
entered into between Participant and the Corporation or one of its Subsidiaries
prior to the date hereof.


13.           No Service Commitment by Corporation.  Nothing contained in this
Agreement or the Plan constitutes an employment commitment by the Corporation or
any of its Subsidiaries, affects the Participant’s status as an employee at-will
who is subject to termination without cause, confers upon the Participant any
right to remain employed by the Corporation or any Subsidiary, interferes in any
way with the right of the Corporation or any Subsidiary at any time to terminate
such employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant’s other compensation.
 
4

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement.  This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Agreement may be amended pursuant to Section 8.6 of
the Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
15.           Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  The Plan, in
and of itself, has no assets.  The Participant shall have only the rights of a
general unsecured creditor of the Corporation (or applicable Subsidiary) with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock
(subject to adjustments) as a general unsecured creditor with respect to Stock
Units, as and when payable hereunder.
 
16.           Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
17.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
 
18.           Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.
 
19.           Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
 
20.           Electronic Signature or Acknowledgement.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  The provision of
photographic or facsimile copies, or electronic signature, confirmation or
acknowledgement of or by a party, shall constitute an effective original
signature of a party for all purposes under this Agreement, and  may be used
with the same effect as manually signed originals of this Agreement for any
purpose.
 


 
5

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank.]
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.
 


INTERNATIONAL
RECTIFIER                                                                                                PARTICIPANT
CORPORATION, a Delaware corporation


 
By:
 
Signature by Electronic Acceptance or Confirmation

Signature
Print Name:  Tim
Bixler                                                                                     
Address
Its:  General Counsel, Vice President, &
Secretary                                                                                                
City, State, Zip Code



